Case: 20-30382   Document: 00515843867        Page: 1     Date Filed: 04/30/2021




         United States Court of Appeals
               for the Fifth Circuit
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       April 30, 2021
                               No. 20-30382                           Lyle W. Cayce
                                                                           Clerk

   Stephen Douglass, individually and as personal representative of the
   Estate of Shingo Alexander Douglass; Dora
   Hernandez, individually and as personal representative of the Estate
   of Noe Hernandez; Lan Huynh, individually and as personal
   representative of the Estate of Ngoc Truong Huynh; Darrold
   Martin, individually and as personal representative of the Estate of
   Xavier Alec Martin; Erin Rehm, individually and as personal
   representative of the Estate of Gary Leo Rehm, Jr.; Lloyd
   Wayne Rigsby, Jr., individually and as personal representative of the
   Estate of Dakota Kyle Rigsby; Carmen Sibayan,
   individually and as personal representative of the Estate of Carlos
   Victor Ganzon Sibayan,

                                                        Plaintiffs—Appellants,

                                   versus

   Nippon Yusen Kabushiki Kaisha,

                                                        Defendant—Appellee,

                          consolidated with
                            _____________

                             No. 20-30379
                            _____________
Case: 20-30382     Document: 00515843867           Page: 2     Date Filed: 04/30/2021

                                  No. 20-30382 c/w
                                    No. 20-30379
   Jhon Alcide; Richard Allen-Easmon; Dustin Angle;
   Jesus Arguello; Valerie Arguello, Et al.,

                                                             Plaintiffs—Appellants,

                                       versus

   Nippon Yusen Kabushiki Kaisha,

                                                             Defendant—Appellee.


                  Appeals from the United States District Court
                      for the Eastern District of Louisiana
                  USDC Nos. 2:19-CV-13688 & 2:19-CV-13691


   Before King, Elrod, and Willett, Circuit Judges.
   Per Curiam:
          Nippon Yusen Kabushiki Kaisha chartered a ship that collided with a
   U.S. Navy destroyer in Japanese territorial waters. The collision killed seven
   sailors, injured at least forty others, and prompted the two lawsuits
   consolidated before us on appeal. The district court dismissed the cases,
   concluding that personal jurisdiction, under Fed. R. Civ. P. 4(k)(2), over
   Nippon Yusen Kabushiki Kaisha could not be established. For the reasons
   that follow, we AFFIRM.
                                        I.
          Defendant-appellee Nippon Yusen Kabushiki Kaisha (“NYK Line”)
   was involved in the operation and navigation of its chartered ship that
   collided with the U.S.S. Fitzgerald, a U.S. Navy destroyer, in the territorial
   waters of Japan. The collision killed seven sailors and injured at least forty
   others. After the incident, two sets of plaintiffs filed suit against NYK Line
   in the U.S. District Court for the Eastern District of Louisiana. The Douglass




                                         2
Case: 20-30382      Document: 00515843867           Page: 3   Date Filed: 04/30/2021




                                  No. 20-30382 c/w
                                     No. 20-30379
   plaintiffs are personal representatives of the seven U.S. sailors killed. They
   filed wrongful death and survival claims under the Death on the High Seas
   Act, 46 U.S.C. §§ 30301-08. The many U.S. sailors who were injured in the
   collision, along with seventeen family members with consortium claims, sued
   separately as the Alcide plaintiffs. The plaintiffs-appellants in both cases
   asserted personal jurisdiction over NYK Line pursuant to Fed. R. Civ. P.
   4(k)(2), alleging that, despite NYK Line’s status as a foreign corporation, its
   substantial, systematic, and continuous contacts with the United States
   should make NYK Line amenable to suit in federal court.
          NYK Line moved to dismiss for lack of personal jurisdiction under
   Fed. R. Civ. P. 12 (b)(2). The district court granted NYK Line’s motions
   and entered identical judgments in both cases accordingly. The plaintiffs-
   appellants timely appealed, and those appeals were subsequently
   consolidated before us. We are asked to address whether the district court
   could constitutionally exercise personal jurisdiction over NYK Line. Because
   we are bound by the rule of orderliness, existing Fifth Circuit precedent
   leaves us with only one proper outcome, and we affirm.
                                         II.
          Our review of a district court’s Rule 12(b)(2) dismissal for lack of
   personal jurisdiction is de novo, and we apply the same standards as the
   district court. Patterson v. Aker Sols., Inc., 826 F.3d 231, 233 (5th Cir. 2016)
   (citing Revell v. Lidov, 317 F.3d 467, 469 (5th Cir. 2002)).
                                        III.
      A. Personal Jurisdiction and Fifth Amendment Due Process
          In deciding whether an exercise of personal jurisdiction over NYK
   Line is constitutional, we run up against two threshold questions. First, we
   have to establish which constitutional test governs our analysis. And, second,




                                          3
Case: 20-30382      Document: 00515843867           Page: 4   Date Filed: 04/30/2021




                                  No. 20-30382 c/w
                                     No. 20-30379
   once we have discerned which test governs, we must then decide how that
   test is applied. We begin by establishing that the Fifth Amendment’s due
   process inquiry controls our analysis here. No one disputes as much. But
   some background will be helpful to understanding the answer to the second
   question—the crux of this dispute. That is, how the Fifth Amendment due
   process test is applied in the personal jurisdiction context, and whether—and
   to what extent—Fourteenth Amendment due process caselaw in that same
   context constrains a Fifth Amendment due process analysis.
                 1. Discerning the Relevant Constitutional Test
          As with any personal jurisdiction analysis in federal court, we begin
   with Rule 4(k) of the Federal Rules of Civil Procedure. Synthes (U.S.A.) v.
   G.M. Dos Reis Jr. Ind. Com de Equip. Medico, 563 F.3d 1285, 1293 (Fed. Cir.
   2009) (“Rule 4 is the starting point for any personal jurisdictional analysis in
   federal court.”). This is so, because, usually, whether a “defendant is
   amenable to service” is a “prerequisite” to a court’s exercise of personal
   jurisdiction. See Omni Cap. Int’l, Ltd. v. Rudolf Wolff & Co., 484 U.S. 97, 104-
   05 (1987) (“Before a federal court may exercise personal jurisdiction over a
   defendant, the procedural requirement of service of summons must be
   satisfied.”). Here, NYK Line is a foreign defendant and not subject to
   jurisdiction in any state’s courts of general jurisdiction, and the claims
   asserted against it arise under federal law. As a consequence, everyone agrees
   that NYK Line may be properly served, and hence personal jurisdiction can
   be established, only pursuant to Rule 4(k)(2). See generally Fed. R. Civ. P.
   4(k)(2).
          Rule 4(k)(2) was drafted in response to the Supreme Court’s decision
   in Omni Capital International v Rudolf Wolff & Co., 484 U.S. at 104. In Omni,
   the Supreme Court affirmed the Fifth Circuit’s en banc ruling, concluding
   that a district court lacked personal jurisdiction over the defendants where




                                          4
Case: 20-30382      Document: 00515843867            Page: 5    Date Filed: 04/30/2021




                                   No. 20-30382 c/w
                                      No. 20-30379
   the case arose under federal law, the federal law at issue was silent as to
   service of process, and the long-arm statute of the state in which the district
   court sat did not reach the defendants. Id. at 100-01, 108.
          In doing so, the Court recognized that its holding would result in a
   peculiar hiatus in the rules. Id. at 111. Although, under the Federal Rules of
   Civil Procedure as they then existed, it was proper to look to the state long-
   arm statute to determine whether service of process was authorized, this left
   private litigants unable to bring an action under federal law against a foreign
   defendant outside of the reach of the state long-arm statute. Id. Nevertheless,
   the Court reasoned that it was not its place to fashion a “narrowly tailored
   service of process provision, authorizing service on an alien in a federal-
   question case when the alien is not amenable to service under the applicable
   state long-arm statute.” Id. Rather, the Court called for amending the
   Federal Rules to include such a provision to fill in this gap. Id. at 103.
          The Omni decision spawned Rule 4(k)(2). Rule 4(k)(2) provides that,
   if the case is one “aris[ing] under federal law,” federal courts have personal
   jurisdiction to the constitutional limit provided that no state could exercise
   jurisdiction. See Fed. R. Civ. P. 4(k)(2). An exercise of personal
   jurisdiction is “consistent with the United States Constitution,” id, if it
   comports with due process, see Omni, 484 U.S. at 104. There are two due
   process clauses in the United States Constitution. One is part of the
   Fourteenth Amendment, and it is aimed at regulating the conduct of the
   several states. See U.S. CONST. amend. XIV, § 1. Another is part of the
   Fifth Amendment, and it constrains federal authority. See U.S. CONST.
   amend. V. As Rule 4(k)(2) is directed at federal courts and contemplates a
   defendant’s contacts with the entire United States, as opposed to the state in
   which the district court sits, the constitutional limits contemplated by the
   rule flow from the Fifth Amendment’s Due Process Clause. See Fed. R.




                                           5
Case: 20-30382       Document: 00515843867            Page: 6     Date Filed: 04/30/2021




                                     No. 20-30382 c/w
                                       No. 20-30379
   Civ. P. 4(k)(2) advisory committee’s note to 1993 amendment (explaining
   that the Fifth Amendment, the basis of jurisdiction under Rule 4(k)(2),
   “requires that any defendant have affiliating contacts with the United States
   sufficient to justify the exercise of personal jurisdiction over that party”).
          The plaintiffs-appellants asserted personal jurisdiction over NYK
   Line pursuant to Fed. R. Civ. P. 4(k)(2), and therefore, everyone agrees
   that any exercise of personal jurisdiction over NYK Line must comport with
   the Fifth Amendment’s due process requirements.
                  2. Fifth Amendment Due Process and Existing Caselaw
          This brings us to the core of this dispute. Having established that
   personal jurisdiction is only proper in this case if the Fifth Amendment due
   process test is satisfied, we must now decide how this test is applied. And, on
   this point, the parties disagree.
          NYK Line argues that Fourteenth Amendment due process caselaw
   in this context constrains a Fifth Amendment due process analysis and that
   the jurisdictional test set forth in Daimler AG v. Bauman, 571 U.S. 117 (2014),
   is our guide. Plaintiffs-appellants, supported by distinguished amici, 1 argue
   to the contrary. Because we find plaintiffs-appellants’ position persuasive,
   we explain their position in full here. Ultimately, however, as we explain
   below, we are bound by the rule of orderliness to resolve this case under
   Daimler.
          The upshot of the plaintiffs-appellants’ argument is this: The
   requirements of Fourteenth Amendment due process differ from those of the
   Fifth Amendment. Therefore, in deciding whether a court’s exercise of



          1
          Professors Helen Hershkoff, Arthur R. Miller, Alan B. Morrison, John E. Sexton,
   and Adam N. Steinman filed an Amicus Curiae brief in this case.




                                             6
Case: 20-30382         Document: 00515843867               Page: 7      Date Filed: 04/30/2021




                                        No. 20-30382 c/w
                                           No. 20-30379
   personal jurisdiction over a defendant comports with the Fifth Amendment’s
   Due Process Clause, we ought not to turn to recent Supreme Court cases
   interpreting the Fourteenth Amendment specifically. Rather, we should look
   to a defendant’s national contacts and follow the basic dictates of
   International Shoe Co., v. Washington, 326 U.S. 310, 319 (1945). 2 Under the
   proposed “national jurisdiction” test, the inquiry is whether a foreign (i.e.
   non-U.S.) defendant, sued on a federal claim and not amenable to suit in any
   state court, was doing systematic and continuous business in the United
   States, and whether the claim at bar was related to that business. This is why.
           Save for the relevant sovereign, the Fifth and Fourteenth
   Amendments to the U.S. Constitution contain identically worded due
   process clauses. It stands to reason that if the Fourteenth Amendment’s Due
   Process Clause requires consideration of minimum contacts and fairness
   concerns in the context of personal jurisdiction, see Int’l Shoe, 326 U.S. at
   316, 319, so too does the Fifth Amendment’s. This gets us to the question,
   then, of how these two factors translate from the Fourteenth Amendment’s
   Due Process Clause to its Fifth Amendment counterpart.
           The Supreme Court has opined and elaborated on the Fourteenth
   Amendment’s due process requirements and not on the Fifth’s. See J.
   McIntyre Mach., Ltd. v. Nicastro, 564 U.S. 873, 885 (2011) (plurality opinion);


           2
              At first blush, it seems incongruous to apply International Shoe and not Daimler.
   After all, International Shoe is, too, a Fourteenth Amendment case. See 326 U.S. at 313. But
   the line drawn at International Shoe and its early progeny is not arbitrary. Presumably, the
   drafters of Rule 4(k)(2) crafted the rule against the background of jurisdictional doctrine as
   it existed in 1993. That doctrine was rooted in the jurisprudence of International Shoe, under
   which companies could be sued if they had “systematic and continuous” contacts with the
   forum-state. 326 U.S. at 320. The plaintiffs-appellants are not asking that none of the
   Supreme Court’s existing decisions help guide the analysis. They only ask that the modern
   access-restrictive trend of more recent decisions, see Patterson, 826 F.3d at 234 n.5, be read
   to apply solely to state courts.




                                                 7
Case: 20-30382      Document: 00515843867            Page: 8    Date Filed: 04/30/2021




                                    No. 20-30382 c/w
                                      No. 20-30379
   see also Bristol-Myers Squibb Co. v. Superior Court of Cal., S.F. Cnty., 137 S. Ct.
   1773, 1784 (2017) (leaving open the Fifth Amendment question); Omni,484
   U.S. at 102 n.5 (stating that the court has no occasion to address the Fifth
   Amendment’s applicability to personal jurisdiction through national
   contacts); Asahi Metal Indus. Co. v. Superior Court of Cal., Solano Cnty., 480
   U.S. 102, 113 n.* (1987) (same).
          While the Fourteenth Amendment measures contacts with the state,
   the Fifth Amendment considers contacts with the entire United States. See
   Fed. R. Civ. P. 4(k)(2) advisory committee’s note to 1993 amendment.
   To the extent that the Fourteenth Amendment’s Due Process Clause ties the
   definition of the minimum contacts to state sovereignty, the Fifth
   Amendment’s clause should consider the sovereignty of the United States.
          The Supreme Court made clear that state-sovereignty (i.e. federalism)
   concerns were central to its interpretation of the Fourteenth Amendment’s
   Due Process Clause. For instance, in Bristol-Myers Squibb v. Superior Court,
   the majority opinion noted that the Fourteenth Amendment’s Due Process
   Clause “acting as an instrument of interstate federalism,” restrains a state
   from exercising jurisdiction in certain cases. 137 S. Ct. at 1788 (quoting
   World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 294 (1980)); id.
   (Sotomayor, J., dissenting) (“The majority’s animating concern, in the end,
   appears to be federalism[.]”). The same state-sovereignty concerns were
   discussed in Daimler. In fact, the separate opinion in Daimler criticized the
   majority for “unduly curtail[ing] the States’ sovereign authority to
   adjudicate disputes.” Daimler, 571 U.S. at 157 (Sotomayor, J., concurring in
   the judgment).




                                           8
Case: 20-30382        Document: 00515843867              Page: 9       Date Filed: 04/30/2021




                                       No. 20-30382 c/w
                                          No. 20-30379
           But federalism concerns are not present in the Fifth Amendment
   context. 3 The Supreme Court plurality in J. McIntyre Machinery v. Nicastro,
   564 U.S. at 873, explicitly endorsed the possibility of a different personal
   jurisdiction analysis for federal courts. Recognizing the implications of its
   sovereignty-based approach, the plurality wrote: “Because the United States
   is a distinct sovereign, a defendant may in principle be subject to the
   jurisdiction of the courts of the United States, but not of any particular
   State.” Nicastro, 564 U.S. at 884.
           The plaintiffs-appellants’ proposed test, then, taking Nicastro at its
   word, shifts the focus away from federalism concerns and instead accounts
   for any sovereignty concerns that might arise in an international context. Just
   as under Bristol-Myers Squibb the way to account for state-sovereignty
   considerations was to ensure that sufficient minimum contacts with the state
   were tied to the incident at hand, 137 S.Ct. at 1783, the requisite minimum
   contacts with the United States must be so related to the claim at issue. That
   is, as amici put it, the court would ask “whether a non-U.S. defendant, sued
   on a federal claim and not amenable to suit in any state court, was doing
   systematic and continuous business in the United States, and whether the
   claim was related to that business.”
           Just as fairness concerns play a role in the Fourteenth Amendment
   due process analysis, fairness concerns suggest that the Fifth Amendment’s
   clause should preclude foreign nonresident defendants with no ties to the
   United States from being called upon to defend suits in the United States.



           3
              The Supreme Court must have recognized as much, for in its Fourteenth
   Amendment caselaw it explicitly stated that it was not addressing the question on appeal
   here. Bristol-Myers Squibb, 137 S. Ct. at 1784 (majority op.) (“[W]e leave open the question
   whether the Fifth Amendment imposes the same restrictions on the exercise of personal
   jurisdiction by a federal court.”) (citing Omni Capital, 484 U.S. at 102 n.5).




                                                9
Case: 20-30382        Document: 00515843867                Page: 10        Date Filed: 04/30/2021




                                         No. 20-30382 c/w
                                           No. 20-30379
   And this concern highlights an important reason to differentiate between the
   interpretation of the two clauses: the limited constitutional rights of foreign
   defendants. After all, constitutional protections for non-U.S. parties in U.S.
   courts differ from those afforded to U.S. citizens. See, e.g., Dep’t of Homeland
   Sec. v. Thuraissigiam, 140 S. Ct. 1959, 1981-83 (2020); U.S. Agency for Int’l
   Dev. v. Alliance for Open Society Int’l, Inc., 140 S. Ct. 2082, 2086-87 (2020). 4
           Given these meaningful differences, we are persuaded that, in this
   context, the bounds of Fifth Amendment due process are likely not wholly
   defined by modern Fourteenth Amendment caselaw. 5
           Only one of our sister circuits has thoroughly analyzed whether, in this
   context, the Fourteenth Amendment and Fifth Amendment standards are
   the same. See Livnat v. Palestinian Auth., 851 F.3d 45, 55 (D.C. Cir. 2017). 6


           4
            A “national jurisdiction” test would nevertheless employ a number of backstops
   to ensure fairness to the foreign defendant. For example, International Shoe’s requirement
   “that the maintenance of the suit does not offend traditional notions of fair play and
   substantial justice” would remain part of the calculus. 326 U.S. at 316.
           5
             As plaintiffs-appellants argue, it is also true that if we assume specific and general
   jurisdiction are the only two available tests for personal jurisdiction under the Fourteenth
   Amendment, and that these two tests equally limit the Fifth Amendment’s due process
   inquiry, Rule 4(k)(2) has a limited applicability. Under these circumstances, Rule 4(k)(2)
   would be effective only in the exceptional case where (1) a defendant had minimum
   contacts with a forum state that has a long-arm statute that stops short of the Constitution;
   (2) the defendant’s contacts fall between the constitutional and statutory lines; and (3) no
   other state is available. But, of course, our interpretation of what the Constitution requires
   does not depend on that interpretation’s effect on the rule. Rather, the meaning of the rule
   depends on the Constitution.
           6
             To be sure, however, many have assumed without deciding, or otherwise
   concluded without explanation, that the two standards are the same. See GCIU-Emp. Ret.
   Fund v. Coleridge Fine Arts, 808 F. App’x 655, 665 n.3 (10th Cir. 2020) (“Because no party
   in the case at bar draws any distinction between the Fifth and Fourteenth Amendments
   with respect to the ‘purposeful direction’ and ‘arising out of’ requirements, we assume
   without deciding that these restrictions are the same under either Amendment.”);




                                                 10
Case: 20-30382        Document: 00515843867               Page: 11       Date Filed: 04/30/2021




                                        No. 20-30382 c/w
                                           No. 20-30379
   We find unpersuasive the D.C. Circuit’s conclusion that Fifth Amendment
   due process standards must track those imposed by the Fourteenth
   Amendment. In part, the D.C. Circuit relies on its finding that “the Supreme
   Court [has] applied Fourteenth Amendment personal-jurisdiction standards
   in Fifth Amendment cases.” Id. at 54 (relying on Argentina v. Weltover, Inc.,
   504 U.S. 607 (1992)). This is not the case. 7
           The D.C. Circuit was also troubled by the fact that “contacts with the
   United States that would be insufficient under the Fourteenth Amendment
   might justify personal jurisdiction under the Fifth.” Id. But a national
   jurisdiction test would not necessarily relax the due process inquiry; rather,
   it would simply shift its focus. 8 For these reasons, we find the plaintiffs-
   appellants’ position to have merit.



   Waldman v. Palestine Liberation Org., 835 F.3d 317, 330 (2d Cir. 2016) (quoting Chew v.
   Dietrich, 143 F.3d 24, 28 n.4 (2d Cir. 1998)) (concluding that “the due process analysis [for
   purposes of the court’s in personam jurisdiction] is basically the same under both the Fifth
   and Fourteenth Amendments”); Schulman v. Inst. for Shipboard Educ., 624 F. App’x 1002,
   1006 (11th Cir. 2015) (applying Daimler to a Rule 4(k)(2) analysis); Carrier Corp. v.
   Outokumpu Oyj, 673 F.3d 430, 449 (6th Cir. 2012) (holding that the Fifth Amendment
   personal jurisdiction analysis “parallels” the Fourteenth Amendment analysis); cf. Abelesz
   v. OTP Bank, 692 F.3d 638, 660 (7th Cir. 2012) (finding “no merit” in the argument that
   invoking the Fifth Amendment “relaxes the minimum-contacts inquiry”).
           7
            See Argentina, 504 U.S. at 620 n.2. (noting explicitly that the personal jurisdiction
   question was before the Court only “as an aid in interpreting the direct effect requirement
   of the [Foreign Sovereign Immunities Act]” and that “[w]hether there is a constitutional
   basis for personal jurisdiction over [Argentina] [was] not before the Court as an
   independent question”).
           8
             Just because there are two different tests does not mean one is hard and one is
   easy—it is just a matter of shifting of focus. Analogously, we see this in the general versus
   specific jurisdiction inquiry in the Fourteenth Amendment due process caselaw. For
   example, establishing specific jurisdiction under the Fourteenth Amendment is not
   necessarily easier than establishing general jurisdiction, even though the same contacts that
   suffice to establish specific jurisdiction “would be insufficient,” Livnat, 851 F.3d at 54,




                                                11
Case: 20-30382        Document: 00515843867                Page: 12        Date Filed: 04/30/2021




                                         No. 20-30382 c/w
                                           No. 20-30379
       B. Rule of Orderliness
           However persuasive we might find plaintiffs-appellants’ position
   persuasive, in deciding whether modern Fourteenth Amendment caselaw
   controls, we confront another panel’s opinion, Patterson v. Aker Solutions,
   Inc., where the Fifth Circuit for the first and only time applied Daimler to
   resolve whether personal jurisdiction could be established under Fed. R.
   Civ. P. 4(k)(2). 826 F.3d at 234. The question we must address, then, is
   whether Patterson’s reliance on the Supreme Court’s decision in Daimler
   compels us to rely on the same.
           It is well-settled in this circuit that the rule of orderliness prevents one
   panel of the court from overturning another panel’s decision, absent an
   intervening change in the law. See Jacobs v. Nat’l Drug Intel. Ctr., 548 F.3d
   375, 378 (5th Cir. 2008). Indeed, the rule of orderliness prevents a
   subsequent panel from declaring precedent void even where the reviewing
   panel conceives error in the examined precedent. United States v. Traxler, 764
   F.3d 486, 489 (5th Cir. 2014). To the extent the parties ask us to disregard or
   modify Fifth Circuit authority, we are not permitted to do so. And it is
   Patterson that NYK Line argues controls this case, leaning on the rule of
   orderliness to convince us of the same.
           Our facts are directly on point with Patterson’s. Like in this case,
   where the collision at issue took place on Japanese territorial waters, the
   complained-of injury in Patterson happened abroad, on a Luxembourg-
   flagged vessel off the coast of Russia. Patterson, 826 F.3d at 233. NYK Line,
   the defendant in our case, has its principal place of business and is


   under a general jurisdiction inquiry. These are two different tests, and the tests’ criteria are
   different because they are supported by different policy considerations. See Daimler, 571
   U.S. at 157 n.10 (Sotomayor, J., concurring in the judgment) (“That is because the two
   forms of jurisdiction [(i.e. specific and general)] address different concerns.”).




                                                 12
Case: 20-30382       Document: 00515843867              Page: 13      Date Filed: 04/30/2021




                                      No. 20-30382 c/w
                                         No. 20-30379
   incorporated outside of the United States; the defendant in Patterson had
   both its place of incorporation and principal place of business in Norway. Id.
   at 234. In both cases, the plaintiffs alleged that personal jurisdiction over the
   foreign defendant was proper under Fed. R. Civ. P. 4(k)(2) and that the
   defendant’s contacts with the United States as a whole sufficed to satisfy the
   Fifth Amendment’s due process requirements. Id. at 233-34.
           To resolve whether personal jurisdiction could be constitutionally
   established over the defendant, Patterson applied the general jurisdiction test.
   See id. at 233 & n.2. 9 Patterson squarely held that “[u]sing [Perkins v. Benguet
   Consol. Mining Co., 342 U.S. 437 (1952),] as the benchmark of the
   ‘exceptional case’ where it is appropriate to exercise general jurisdiction over
   a corporation outside of its principal place of business or place of
   incorporation,” the defendant’s contacts with the United States fell “well
   short of effectively operating its business within the United States.” Id. at
   235. To reach its holding, then, Patterson without a doubt relied on Daimler’s
   general jurisdiction test, which allows for a defendant to be amenable to
   personal jurisdiction in the “exceptional case” where its contacts with a
   forum are so continuous and systematic as to render it essentially at home.
   See Daimler, 571 U.S. at 139 n.19 (referencing Perkins, 342 U.S. at 437, as the
   example of an “exceptional case”).
           Of course, in resolving a case on point with Patterson, we would be free
   to disregard Patterson’s refences to Daimler and Perkins if these were obiter
   dicta. See Netsphere, Inc. v. Baron, 799 F.3d 327, 333 (5th Cir. 2015). But they
   are not. To decide whether the defendant’s contacts were sufficient to render
   it essentially at home in the United States, the Patterson court relied explicitly



           9
            In Patterson, whether specific jurisdiction could be properly established was not
   challenged on appeal. See Patterson, 826 at 233. The same is true in this case.




                                              13
Case: 20-30382        Document: 00515843867               Page: 14        Date Filed: 04/30/2021




                                        No. 20-30382 c/w
                                           No. 20-30379
   on Perkins as a benchmark and distinguished its facts therefrom. Ignoring
   Patterson’s reliance on Perkins would “seriously impair[] the analytical
   foundations of [Patterson’s] holding . . . .” Int’l Truck & Engine Corp. v. Bray,
   372 F.3d 717, 721 (5th Cir. 2004) (quoting Gochicoa v. Johnson, 238 F.3d 278,
   286 n.11 (5th Cir. 2000)). It is also clear that, throughout the Patterson
   opinion, references to Daimler and its general jurisdiction test are
   “explication[s] of the governing rules of law.” Id. Such statements are not to
   be considered dicta under Fifth Circuit precedent and are therefore binding
   on this panel. 10 This is so whether we agree with Patterson’s logic or not.
   Traxler, 764 F.3d at 489.



           10
               We recognize that where two previous holdings or lines of precedent conflict,
   the earlier opinion controls and is the binding precedent. Baron, 799 F.3d at 334 (citing Rios
   v. City of Del Rio, Tex., 444 F.3d 417, 425 n.8 (5th Cir. 2006)). But arguments to the
   contrary notwithstanding, Adams v. Unione Mediterranea Di Sicurta, 364 F.3d 646, 651-52
   (5th Cir. 2004), does not control here. Patterson and Adams are not in conflict. They both
   turn to national contacts to decide whether personal jurisdiction could be constitutionally
   exercised. Compare Patterson, 826 F.3d at 234, with Adams, 364 F.3d at 650-51. Patterson
   first applies the law Adams establishes—that Rule 4(k)(2) requires consideration of
   “contacts with the United States as a whole.” Patterson, 826 F.3d at 234 (quoting Adams,
   364 F.3d at 650). Like Adams, Patterson next considers whether these contacts were
   “continuous and systematic.” See id.; Adams, 364 F.3d at 651-52. Then, Patterson alone
   considers whether these contacts “render [the defendant] essentially at home in the United
   States.” Patterson, 826 F.3d at 243 (citing Daimler, 571 U.S. at 139). Adams did not consider
   Daimler’s limitations. Nor could it. As Patterson correctly indicates, Adams predates
   Daimler. See id. at 237 n.7. Patterson’s application of Daimler, however, does not overturn
   or undermine Adams, and there is no true conflict between the two. Any decision to
   disregard Patterson on our part would amount to a finding that Patterson erroneously
   interprets and relies on Daimler to add gloss to Adams’s analysis. This conclusion alone
   does not allow us—a panel of this court—to declare that Patterson is not binding precedent.
   See Jacobs, 548 F.3d at 378 (citing Grabowski v. Jackson Cnty. Pub. Defs. Office, 47 F.3d 1386,
   1400 n.4 (5th Cir. 1995) (Smith, J., concurring in part and dissenting in part)). Deciding not
   to follow Patterson would do nothing more than further erode the uniformity of the court’s
   decisions on a question of exceptional importance. Compare Patterson, 826 F.3d at 234
   (applying Daimler in the Rule 4(k)(2) context), with Nagravision SA v. Gotech Int’l Tech.
   Ltd., 882 F.3d 494, 498 (5th Cir. 2018) (never citing to Daimler or Patterson to support the




                                                 14
Case: 20-30382        Document: 00515843867              Page: 15       Date Filed: 04/30/2021




                                       No. 20-30382 c/w
                                          No. 20-30379
           And so, as we must, we follow Patterson and its application of Daimler
   in addressing whether the district court could constitutionally exercise
   personal jurisdiction over NYK Line. Bound by these constraints, we agree
   with the district court that it could not.
       C. Personal Jurisdiction over NYK Line
           Federal Rule of Civil Procedure 4(k)(2) provides for federal long-arm
   jurisdiction when three requirements are met: (1) A plaintiff’s claims arise
   under federal law; (2) The defendant is not amenable to suit in any state court
   of general jurisdiction; and (3) The plaintiff can show that the exercise of
   jurisdiction comports with due process. See Fed. R. Civ. P. 4(k)(2);
   Patterson, 826 F.3d at 234. The third requirement under Rule 4(k)(2)—the
   due process analysis—contemplates a defendant’s contacts with the entire
   United States, as opposed to the state in which the district court sits. See
   Fed. R. Civ. P. 4(k)(2) advisory committee’s note to 1993 amendment
   (explaining that the Fifth Amendment, the basis of jurisdiction under Rule
   4(k)(2), “requires that any defendant have affiliating contacts with the
   United States sufficient to justify the exercise of personal jurisdiction over
   that party”).
           That the first two requirements of Rule 4(k)(2) are met is undisputed.
   The parties agree that NYK Line is not subject to the jurisdiction of any state
   court and that this case arises under federal law. 11 At issue here is only


   proposition that the requirements of due process were met in a Rule 4(k)(2) analysis, noting
   that this point was undisputed). A faithful observance of the rule of orderliness leaves no
   occasion for us to choose to follow Adams in lieu of Patterson. See Jacobs, 548 F.3d at 378.
           11
              This case involves claims arising under maritime law, and courts have observed
   repeatedly that maritime law is federal law and that federal law includes admiralty cases for
   the purposes of Rule 4(k)(2). See World Tanker Carriers Corp. v. M/V Ya Mawlaya, 99 F.3d
   717, 723 (5th Cir. 1996).




                                                15
Case: 20-30382       Document: 00515843867              Page: 16       Date Filed: 04/30/2021




                                       No. 20-30382 c/w
                                         No. 20-30379
   whether an exercise of personal jurisdiction over NYK Line comports with
   due process.
           Under Patterson, due process requires us to ensure that NYK Line’s
   contacts “with the United States . . . [are] so continuous and systematic as to
   render it essentially at home.” Patterson, 826 F.3d at 234 (citing Daimler, 571
   U.S. at 139). “The Supreme Court has found a sufficient basis for the
   exercise of general jurisdiction over a non-resident defendant in only one
   modern case—[Perkins]—and [the defendant’s] contacts with the United
   States [must] come close to the level of contacts there.” Id. at 235.
           NYK Line is incorporated and headquartered in Japan. Therefore, if
   NYK Line is to be subject to an exercise of general personal jurisdiction by a
   federal court, it must be because this is an “exceptional case.” See id. at 234
   & n.5 (quoting Daimler, 571 U.S. at 139 n.19).
           The plaintiffs-appellants assert that, as part of its business, NYK Line
   engages in, inter alia, the following activities: It operates an air-cargo service
   at six U.S. airports and operates twenty-seven shipping terminals in U.S.
   ports. It also regularly calls on at least thirty U.S. ports, and dedicates seven
   of its vessels exclusively for the delivery of automobiles to the United States.
   NYK Line is licensed by the Federal Maritime Commission and is subject to
   its oversight. And shares of NYK Line stock are deposited at the Bank of New
   York Mellon and are available for purchase by U.S. investors. In short, NYK
   Line engages in vast amounts of shipping business in the United States,
   directly and through at least eleven wholly owned U.S. subsidiaries. 12 NYK



           12
              On appeal, NYK Line contests whether its subsidiaries’ contacts are relevant to
   establishing whether the requisite minimum contacts exist in this case. Because we
   conclude that, even considering these contacts, personal jurisdiction could not be properly
   established, we do not reach this issue.




                                               16
Case: 20-30382     Document: 00515843867           Page: 17   Date Filed: 04/30/2021




                                  No. 20-30382 c/w
                                    No. 20-30379
   Line clarifies that calls made to the United States ports, by vessels owned and
   chartered by it, from 2017-2019 represent between six and eight percent of
   all calls it made at ports worldwide for the same time period. NYK Line also
   highlights that only 24 of its 1,732 employees reside in the United States.
          Using Daimler’s lodestar for the “exceptional case”—as did the court
   in Patterson—the district court correctly concluded that “NYK Line’s
   contacts with the United States are not so continuous and systematic as to
   render [these facts] . . . exceptional.” Unlike in Perkins, the United States
   could hardly be considered “the center of [NYK Line’s] activities” or a
   “surrogate for [NYK Line’s] place of incorporation or head office.” Daimler,
   571 U.S. at 130 n.8. As the district court aptly recognized “[a]ll of NYK
   Line’s high-level decision making takes place in Japan, and port calls made to
   the United States represent just six to eight percent of all port calls made by
   NYK Line worldwide. [Further,] NYK Line’s American employees
   represent less than 1.5 percent of all employees.” Ultimately, NYK Line’s
   contacts with the United States represent a small portion of its contacts
   worldwide. To be sure, NYK Line has considerable contacts with the United
   States. But these are not “so substantial and of such a nature” that NYK Line
   is essentially rendered at home in the United States. Daimler, 571 U.S. at 139
   (quoting Int’l Shoe, 326 U.S. at 318); see Patterson, 826 F.3d at 234 n.5. We
   agree with the district court that personal jurisdiction over NYK Line cannot
   be constitutionally established, as we can do no other.

                                        IV.
          Bound by the rule of orderliness we agree with the district court that
   personal jurisdiction over NYK Line cannot be constitutionally established
   under existing Fifth Circuit precedent. We AFFIRM.




                                         17
Case: 20-30382        Document: 00515843867              Page: 18       Date Filed: 04/30/2021




                                       No. 20-30382 c/w
                                          No. 20-30379
   Jennifer Walker Elrod, Circuit Judge, joined by Don R. Willett,
   Circuit Judge, specially concurring:
           I wholly concur in the well-reasoned majority opinion. I agree with
   the majority opinion that the case would be decided differently if we were not
   bound by Patterson v. Aker Solutions, Inc., 826 F.3d 231 (5th Cir. 2016). I
   further agree with the majority opinion that Patterson muddled the Fifth
   Amendment due process inquiry by applying Fourteenth Amendment
   caselaw. Our interpretation of Fourteenth Amendment due process is
   shaped by federalism concerns that are irrelevant to the Fifth Amendment
   context. I write separately to urge our court to correct our course and undo
   the unnecessary limitation we have imposed on Federal Rule of Civil
   Procedure 4(k)(2).
           Rule 4(k)(2) was promulgated and approved by Congress in response
   to a gap in federal jurisdiction that the Supreme Court identified in Omni
   Capital International v. Rudolf Wolff & Co., 484 U.S. 97 (1987). 1 In that case,
   the Court declined to decide whether “a federal court could exercise
   personal jurisdiction, consistent with the Fifth Amendment, based on an
   aggregation of the defendant’s contacts with the Nation as a whole, rather
   than on its contacts with the State in which the federal court sits.” Id. at 102
   n.5. Although noting that it was “not blind to the consequences” of holding
   that there was no basis to serve the foreign defendants in that case, the
   Supreme Court concluded that the responsibility to fill the jurisdictional gap




           1
            The Amicus Curiae brief submitted by civil procedure professors Arthur R. Miller,
   Helen Hershkoff, John E. Sexton, Adam N. Steinman, and Alan B. Morrison outlines in
   greater detail the relevant history of how Rule 4(k)(2) “was passed in 1993 specifically to
   authorize federal courts, consistent with the Constitution, to exercise personal jurisdiction
   over federal claims that could not otherwise be heard in any state court.”




                                                18
Case: 20-30382     Document: 00515843867           Page: 19   Date Filed: 04/30/2021




                                  No. 20-30382 c/w
                                    No. 20-30379
   “rests with those who propose the Federal Rules of Civil Procedure and with
   Congress.” Id. at 111. Rule 4(k)(2) filled that gap.
          In Patterson, our court unwittingly limited Rule 4(k)(2) by collapsing
   the Fifth Amendment and Fourteenth Amendment due process analyses.
   826 F.3d at 234. In Patterson, the plaintiff did not contest the application of
   Fourteenth Amendment caselaw to explicate the Fifth Amendment
   standard, and thus the panel did not have the benefit of briefing about the
   important distinctions between Fifth and Fourteenth Amendment due
   process limitations on the exercise of personal jurisdiction.
          However, there are important reasons to apply a jurisdictional
   framework that distinguishes between Fifth Amendment and Fourteenth
   Amendment due process standards.
          To start, the federalism concerns that animate the Supreme Court’s
   jurisprudence on the jurisdictional limitations of the Fourteenth
   Amendment’s Due Process Clause are irrelevant in the Fifth Amendment
   context. Recently in Ford Motor Co. v. Montana Eighth Judicial District, the
   Supreme Court emphasized that “principles of ‘interstate federalism’” are
   central to its analysis of Fourteenth Amendment due process limitations on
   personal jurisdiction. 141 S. Ct. 1017, 1030 (2021) (quoting World-Wide
   Volkswagen Corp. v. Woodson, 444 U.S. 286, 293 (1980)). These federalism
   concerns are irrelevant in the Fifth Amendment context where federal law
   applies uniformly. All that matters is the sovereign authority of the United
   States itself. Simply put, it does not make sense to consider the sovereignty
   of individual states the exact same way we consider the sovereignty of the
   United States within the international community.
          Recognizing this conceptual distinction, the Supreme Court has
   explicitly left “open the question whether the Fifth Amendment imposes the
   same restrictions on the exercise of personal jurisdiction by a federal court”




                                         19
Case: 20-30382        Document: 00515843867               Page: 20       Date Filed: 04/30/2021




                                        No. 20-30382 c/w
                                           No. 20-30379
   as the Fourteenth Amendment does on a state court. Bristol-Myers Squibb
   Co. v. Superior Ct., 137 S. Ct. 1773, 1784 (2017).
           Furthermore, we must be precise in expounding on the constitutional
   principles that underlie our exercise of personal jurisdiction or else we risk
   imposing restraints on federal courts’ exercise of personal jurisdiction (and,
   relatedly, Congress’s ability to authorize jurisdiction by statute) beyond what
   the Constitution requires and what Rule 4(k)(2) contemplates.
           Indeed, this case illustrates how applying the wrong standard limits
   Rule 4(k)(2) precisely where it is intended to apply. The defendant here,
   NYK Line, regularly makes calls to at least thirty United States ports,
   operates twenty-seven shipping terminals in United States ports, and
   operates an air-cargo service at six United States airports. Shares of NYK
   Line stock are deposited at the Bank of New York Mellon and may be
   purchased by United States investors. NYK Line’s consolidated revenue
   from its North American entities in the fiscal year ending in March 2019 was
   $1.47 billion. 2 Moreover, and importantly, as a consequence of its extensive
   business activity with the United States, NYK Line frequently litigates in
   United States courts—bringing over thirty lawsuits in federal district courts
   since 2010. Our decision today, compelled by Patterson, determines that a
   global corporation with extensive contacts with the United States cannot be
   haled into federal court for federal claims arising out of a maritime collision
   that killed seven United States Navy sailors.
            The Supreme Court has not yet definitively outlined what constraints
   the Fifth Amendment’s Due Process Clause imposes on federal courts’



           2
             The district court denied jurisdictional discovery in this case, and thus plaintiffs
   made their prima facie case based primarily on publicly available information, some of which
   did not disaggregate NYK Line’s United States data from its North America data.




                                                20
Case: 20-30382     Document: 00515843867           Page: 21   Date Filed: 04/30/2021




                                  No. 20-30382 c/w
                                    No. 20-30379
   exercise of personal jurisdiction. For now, we can only ensure that our
   precedent does not add to the doctrinal confusion, and I contend that
   Patterson does exactly that. This case presents a good vehicle for our en banc
   court to correct our course on Rule 4(k)(2) and apply Fifth Amendment due
   process precedent to cases where personal jurisdiction depends on satisfying
   Fifth Amendment due process requirements.




                                         21